DETAILED ACTION
This second action non-final action is in response to the Appeal filed on 06/14/2022.
Claims 1, 4, 6, 8-12, 15, 17-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim Rejections - 35 USC § 103
Claim(s) 1, 4, 6, 10, 12, 15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nodine et al. (hereinafter Nodine, US 10,091,144 B1) in view of Asenjo et al. (hereinafter Asenjo, US 2014/0336795 A1) in view of Guenther et al. (hereinafter Guenther, US 2012/0330452 A1) in view of Kratzer, III et al. (hereinafter Kratzer, US 2019/0030544 A1).

Regarding Claim 1, Nodine discloses A system for remote technical support (Nodine: col.2 lines 12-14 “The methods and systems described herein may be used for accessing automated support content for a device or service. “ it can be seen in Fig. 1 that the automated support system is remote compared the users devices 102-120) comprising: 
a user interface device (Nodine: Fig. 1 col. 7 lines 11-14 “includes smart phone 114”) comprising a memory storing a computer program with executable instructions (Nodine: col.11 lines 5-10 “FIG. 1, smart phone 114 includes a memory controller 202 coupled to a processor 204 and a peripherals interface 206. ”), 
an identification tag of a technical system (Nodine: Col.4 lines 40-58 “As an example, FIG. 3 illustrates a card 300 that can be provided to a customer associated with a device or service. A card such as card 300 may be issued by, for example, a service provider or a device manufacturer. In the embodiment of FIG. 3, card 300 includes a QR code 310 that may be scanned by a smart phone (or other device with QR reader capability) in the manner described herein for QR code versions of the asset tags shown in FIG. 1… QR code 310 may encode identification codes for individual devices or services used by the customer as well as an identification code assigned to the customer.”), 
the identification tag comprising a URL of the technical system including secure sign-on information (Nodine: col.5 33-63 “In such an embodiment, the URL may contain identification information in addition to the identification code, where the additional identification information is similar to information that may be in included in QR code 310 or NFC chip 312. It is further noted that a website address such as address 318, whether or not it includes an embedded identification code or other identification information, may be encoded into a QR code such as QR code 310. In such an embodiment, scanning of QR code 310 by a QR code reader (such as a smartphone application for this purpose) will automatically open the associated web page if the scanning device includes a web browser application.” in col.9 lines 4-13 “A software system such as a rules engine or recommendation system, … can receive the support request message sent in any of the ways described above. The software system can access and read a database record or other data object using the identification code or tag identifier of the received request message in order to retrieve information (e.g., serial number, manufacturer, service activation date, etc.) about, for example, set top box 102 or the service provided there through.” it can be seen that the QR code includes the Identification code for the user to sign in to the website that is embedded into the URL of the QR code.  It can also be seen in col.6 lines 62-col.7 line 10, that the identification codes have an element of security), and 
wherein the computer program comprises instructions to read the identification tag (Nodine: Col.4 lines 40-58  “In the embodiment of FIG. 3, card 300 includes a QR code 310 that may be scanned by a smart phone (or other device with QR reader capability) in the manner described herein for QR code versions of the asset tags shown in FIG. 1.”), 
and further comprising a wireless communication network interfacing with the user interface device and adapted to transmit data (Nodine: col.9 line 66- col.10 line 5 “Upon selection of a support content item through any of the methods described herein, the software system can update and send the request message via the WAN (e.g., Internet) to a computer system (e.g., server) 130 that implements an automated support system that includes the selected support content item.” support content items are downloaded via WAN from the automated support system.), 
wherein the application for remote technical support (Nodine: col.9 lines 67 software system) 
is configured to connect to a remote application (Nodine: col.9 lines 66-col.10 automated support system) and download instructions or information (Nodine: col.9 lines 66-col.10 line 5 support content item) for providing the remote technical support from the remote application via the wireless communication network to the user interface device (Nodine: col.9 line 66- col.10 line 5 “Upon selection of a support content item through any of the methods described herein, the software system can update and send the request message via the WAN (e.g., Internet) to a computer system (e.g., server) 130 that implements an automated support system that includes the selected support content item.” support content items are downloaded via WAN from the automated support system.  This connection only occurs upon request when the phone scans the QR code, therefore the application would make the connection intermittently, col.12 lines 26-39 “In response to scanning the QR code, imaging circuit 212 can generate signals corresponding to the asset tag identifier and/or other information that is embedded in the QR code. QR module 234 can process the signals from imaging circuit 212 to reproduce the asset tag identifier and/or other information. This asset tag identifier and/or other information can then be provided to request module 240. In one embodiment, request module 240 generates and sends a support request message to server 132 via wireless communication link 136.” This support request message only occurs upon request when the phone scans the QR code, therefore the application would make the connection intermittently.);
without transferring the obtained technical data from the user interface device to the remote application (Nodine: col.7 “Smart phone 114 can transmit a request message for automated support to computer system (e.g., server) 132. “Automated support” as used herein may include various content items, such as workflows to be performed, self-help resources or links to such resources, videos, or frequently-asked questions (FAQs). The request message may include asset tag information, including the asset tag identifier, read by the QR scanner or NFC reader. The request may also include additional information such as information about the owner of smart phone 114, which can be found in memory of the smart phone 114. In one embodiment, if the asset tag stores compressed information, smart phone 114 may decompress the information scanned or read from the asset tag before it is transmitted in the request to server 132. In another embodiment, server 132 may decompress information included in a request message.” it can be seen that only the QR code and user information is sent for the technical support, and no other types of information, such as technical data, are sent, thereby meeting this limitation.)
However Nodine does not explicitly disclose a cloud-based application, the identification tag comprising an IP address or a MAC address of the technical system, a secure communication link interfacing with the user interface device and adapted to transmit data, to establish communication to the technical system via the secure communication link, and to obtain technical data of the technical system via the secure communication link, wherein obtained technical data comprise system log files and current status including I/O states of the technical system, wherein, via the secure communication link, the obtained technical data are transmitted to the user interface device and are further processed by an application for remote technical support, wherein the application for remote technical support is configured to intermittently connect to a cloud-based application.
Asenjo discloses a cloud-based application (Asenjo: para.0073 “Cloud-aware industrial device 202 includes a cloud gateway component 212 configured to communicatively couple cloud-aware industrial device 202 to a cloud platform and exchange data therewith. If cloud-aware industrial device 202 is Internet-capable, cloud gateway component 212 can provide access to the cloud platform via an Internet layer. “ para.0109-0111 describes types of technical support data within the support data 1210 that is returned from the cloud.), 
a secure communication link (Asenjo: para.0055 and Fig. 4 “Firewall box 412 can act as a network infrastructure device that allows plant network 416 to access an outside network such as the Internet, while also providing firewall protection that prevents unauthorized access to the plant network 416 from the Internet” therefore plant network 416 is secured by a firewall) interfacing with the user interface device (Asenjo: Fig. 2 Cloud-aware industrial device 202 contains cloud gateway component) and adapted to transmit data (Asenjo: para.0099 “In some embodiments, industrial device 202 can also collect architectural and statistical information about the plant network on which the device is deployed, including but not limited to identities of network architecture devices comprising the plant network and data traffic statistics before, during, and after the detected event or assistance request”), 
to establish communication to the technical system via the secure communication link (Asenjo: Fig. 4 para.0055 “In a similar manner to proxy industrial device 306 1 of FIG. 2, the firewall box 412 can collect industrial data 414 from industrial devices 406 1-406 N, which monitor and control respective portions of controlled process(es) 402.” it can be seen that data 414 is collected via the plant network 416, thereby a communication to the technical system 406 1-N, is established.), and 
to obtain technical data of the technical system via the secure communication link (Asenjo: Fig. 4 para.0055 “In a similar manner to proxy industrial device 306 1 of FIG. 2, the firewall box 412 can collect industrial data 414 from industrial devices 406 1-406 N, which monitor and control respective portions of controlled process(es) 402.” technical data is collected via the plant network 416), 
wherein obtained technical data comprise system log files (Asenjo: para.0126 “The data can include, for example, a device identifier, an event log recorded by the device,”) and current status including I/O states of the technical system (Asenjo: para.0059 “industrial data (e.g., configuration data, status data, process variable data, etc.)” para.0056 “status information for the device” para.0066 “Device data 606 can comprise device-level information relating to the identity, configuration, and status of the respective devices comprising industrial systems 616, including but not limited to device identifiers, device statuses, current firmware versions, health and diagnostic data, device documentation, identification and relationship of neighboring devices that interact with the device, etc.” para.0003-0004, para.0035 the devices being dealt with are I/O devices therefore status information for each device in the facility are collected for each I/O device, as described in para.0078, therefore I/O states are obtained.), 
wherein, via the secure communication link (Asenjo: plant network 416), the obtained technical data are transmitted to the user interface device (Asenjo: Fig. 2 Cloud-aware industrial device 202 contains cloud gateway component) (Asenjo: para.0099 “In some embodiments, industrial device 202 can also collect architectural and statistical information about the plant network on which the device is deployed, including but not limited to identities of network architecture devices comprising the plant network and data traffic statistics before, during, and after the detected event or assistance request” para.0126 “At 1604, data relating to one or more of the industrial device, other related industrial devices communicatively coupled to the industrial device, or an industrial system that includes the industrial device is collected and/or generated by the industrial device.” various types of technical data is transmitted via the plant network to the industrial device)
 and are further processed by an application for remote technical support (Asenjo: para.0056 “In some embodiments, cloud gateway components 212 or 408 can tag the collected industrial data with contextual metadata prior to pushing the data to the cloud platform.”).
Therefore it would have been obvious to combine Nodine with Asenjo which are both in the field of obtaining remote technical support for devices, in order to incorporate a cloud-based application, a secure communication link interfacing with the user interface device and adapted to transmit data, to establish communication to the technical system via the secure communication link, and to obtain technical data of the technical system via the secure communication link, wherein obtained technical data comprise system log files and current status including I/O states of the technical system, wherein, via the secure communication link, the obtained technical data are transmitted to the user interface device and are further processed by an application for remote technical support.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved methods of obtaining accurate technical support using more specific information from a cloud system, which also has advantages in terms of processing power and stability over regular remote servers (Asenjo para.0005-0007).
However Nodine-Asenjo does not explicitly disclose the identification tag comprising an IP address or a MAC address of the technical system; wherein the application for remote technical support is configured to intermittently connect to a cloud-based application
Guenther discloses the obtained technical data comprise I/O states of the technical system (Guenther: para.0014 “Logs of I/O data can also be collected on intelligent I/O devices and collected at a programming computer for contemporaneous review with log from the controller processor, using time stamps for synchronization of the data.”).
Therefore it would have been obvious to one of ordinary skill in the art to combine Nodine-Asenjo and Guenther in order to incorporate the obtained technical data comprise I/O states of the technical system.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of being able to accurately diagnose errors in the system using I/O data (Guenther: para.0013-para.0014). 
However Nodine-Asenjo-Guenther does not explicitly disclose wherein the application for remote technical support is configured to intermittently connect to a cloud-based application.
Kratzer discloses wherein the application for remote technical support is configured to intermittently connect to a cloud-based application (Kratzer: para.0051-53 “[0051] periodically connect to the Cloud Services (3) Messaging Services (8) to look for useful data to download from Database (9) [0052] periodically connect to the Cloud Services (3) Messaging Services (8) to look for any Remote Control (10) commands [0053] periodically connect to the Cloud Services (3) Messaging Services (8) to look for any Software Updates or Configuration Parameters (10)” it can be seen that the device is not permanently connected, however connects periodically to obtain various types of information.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Nodine-Asenjo-Guenther with Kratzer in order to incorporate wherein the application for remote technical support is configured to intermittently connect to a cloud-based application.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of saved power and processing by not having to maintain a constant connection to the cloud (Krater: para.0007).

Regarding Claim 4, Nodine-Asenjo-Guenther-Kratzer discloses claim 1 as set forth above.
However Nodine does not explicitly disclose wherein the secure communication link comprises a short range wireless network protocol.
Asenjo further discloses wherein the secure communication link comprises a short range wireless network protocol (Asenjo: para.0044 “where the industrial devices 108 and 110 connect to the cloud gateways 106 through a physical or wireless local area network or radio link…Cloud gateways 106 may also comprise an integrated component of a network infrastructure device, such as a firewall box, router, or switch.” this wireless link between the industrial devices and cloud gateway is plant network 416 in Fig. 4, which is protected by a firewall).
Therefore it would have been obvious to combine Nodine with Asenjo which are both in the field of obtaining remote technical support for devices, in order to incorporate wherein the secure communication link comprises a short range wireless network protocol.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved methods of obtaining accurate technical support using more specific information from a cloud system (Asenjo para.0005-0007).

Regarding Claim 6, Nodine-Asenjo-Guenther-Kratzer discloses claim 1 as set forth above.
Nodine further discloses wherein the identification tag comprises a QR code 5or a barcode or other machine-readable label (Nodine: Fig. 3 col.3 lines 59-63 “Returning to FIG. 1, in one embodiment asset tag information, which includes the tag identifier, may be encoded in a quick response (QR) code in either the physical or virtual asset tag.”).

Regarding Claim 10, Nodine-Asenjo-Guenther-Kratzer discloses claim 1 as set forth above.
Nodine further discloses wherein the user interface device is selected from 20the group consisting of a tablet, a smart phone, and a handheld computing device (Nodine: col.7 lines 11-47 “FIG. 1 includes smart phone 114 having, in this embodiment, a QR scanner and an NFC reader that can read asset tag information of a QR code and/or an NFC chip of asset tag 110, 112, 118, or 120. In general, when a user seeks automated support for a device or service, the user can easily access the support through smart phone 114. More particularly, the support can be accessed by first scanning or reading the asset tag information using the QR scanner or NFC reader of smart phone 114. …Smart phone 114 can transmit a request message for automated support to computer system (e.g., server) 132. “Automated support” as used herein may include various content items, such as workflows to be performed, self-help resources or links to such resources, videos, or frequently-asked questions (FAQs).” the smart phone both request for assistance by sending relevant data, and receives and displays the data on the smart phone, this device can be other types of portable device as well, such as a tablet, col.2 lines 16-21).

Regarding Claim 12, it teaches the same steps as claim 1 but in a method for remote technical support (Nodine: col.2 lines 12-14 “The methods and systems described herein may be used for accessing automated support content for a device or service. “ it can be seen in Fig. 1 that the automated support system is remote compared the users devices 102-120).  Therefore the supporting rationale for the rejection to claim 1 applies equally as well to that of claim 1.

Regarding Claim 15, Nodine-Asenjo-Guenther-Kratzer discloses claim 1 as set forth above.
However Nodine does not explicitly disclose wherein the secure communication link comprises a short range wireless network protocol
Asenjo further discloses wherein the secure communication link comprises a short range wireless network protocol (Asenjo: para.0044 “where the industrial devices 108 and 110 connect to the cloud gateways 106 through a physical or wireless local area network or radio link…Cloud gateways 106 may also comprise an integrated component of a network infrastructure device, such as a firewall box, router, or switch.”  this wireless link between the industrial devices and cloud gateway is plant network 416 in Fig. 4, which is protected by a firewall).
Therefore it would have been obvious to combine Nodine with Asenjo which are both in the field of obtaining remote technical support for devices, in order to incorporate wherein the secure communication link comprises a short range wireless network protocol.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved methods of obtaining accurate technical support using more specific information from a cloud system (Asenjo para.0005-0007).

Regarding Claim 17, Nodine-Asenjo-Guenther-Kratzer discloses claim 12 as set forth above.
Nodine further discloses providing, by the application suggested failure modes (Nodine: col.10 lines 45-54 “An automated support session supports the device (e.g., set-top box 102) and may include a step-by-step process that is displayed by, for example, the smart phone to enable the user of the smart phone to manually diagnose and fix a problem with the device. “ by providing the user a step by step process for diagnosing the problem, failure modes are provided to the user as this leads to a diagnosis of the failure, each possible result of this manual step by step process is a failure mode) and 
associated solutions (Nodine: col.10 lines 45-54 “An automated support session supports the device (e.g., set-top box 102) and may include a step-by-step process that is displayed by, for example, the smart phone to enable the user of the smart phone to manually diagnose and fix a problem with the device. “  the step by step process displayed on the device also leads to a solution of the diagnosis, col. 12 lines 44-46 “This data, in turn, can be used by the software system to eventually forward to smart phone 114 a solution to the problem with set-top box 102. “), 
maintenance manuals and/or videos (Nodine: col.7 lines 32-37 ““Automated support” as used herein may include various content items, such as workflows to be performed, self-help resources or links to such resources, videos, or frequently-asked questions (FAQs)” self-help videos).

Regarding Claim 18, Nodine-Asenjo-Guenther-Kratzer discloses claim 12 as set forth above.
However Nodine does not explicitly disclose establishing, by the application, contact to technical support.
Asenjo further discloses establishing, by the application, contact to technical support (Asenjo: para.0089 “The remote support system can also facilitate remote conferencing (e.g., video conferencing) between plant personnel and a technical support representative via the cloud platform.”).
Therefore it would have been obvious to combine Nodine with Asenjo which are both in the field of obtaining remote technical support for devices, in order to incorporate establishing, by the application, contact to technical support.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved methods of obtaining accurate technical support using more specific information from a cloud system (Asenjo para.0005-0007).

Claim 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nodine et al. (hereinafter Nodine, US 10,091,144 B1) in view of Asenjo et al. (hereinafter Asenjo, US 2014/0336795 A1) in view of Guenther et al. (hereinafter Guenther, US 2012/0330452 A1) in view of Kratzer, III et al. (hereinafter Kratzer, US 2019/0030544 A1) in view of Xu et al. (hereinafter Xu, US 2019/0228315 A1).
Regarding Claim 9, Nodine-Asenjo-Guenther-Kratzer discloses claim 1 as set forth above.
However Nodine-Asenjo-Guenther-Kratzer does not explicitly disclose wherein the application comprises machine 15learning functionality, wherein a history of interaction with various technical data of multiple technical systems is used to provide specific actionable data to a user of the technical system.
Xu discloses wherein the application (Xu: para.0029 “System 100 may host auto-solution advisor application 32, for example, in a client-server configuration. FIG. 1 shows, for example, a user interface (e.g., Help UI 26) of auto-solution advisor application 32 presented as a front end element in display 15 of client device 20, and an application back end of auto-solution advisor application 32 hosted on computer 10”)
 comprises machine 15learning functionality (Xu: para.0032 “training data for machine learning to attach or match technical solutions to a customer description of a new problem.”), 
wherein a history of interaction with various technical data of multiple technical systems is used to provide specific actionable data to a user of the technical system (Xu: para.0032 “Database 40 may include a list of pre-defined technical solution (e.g., solutions 41). Database 40 may further include a table 42 of help request categories and corresponding technical solutions. Table 42 of help request categories and corresponding technical solutions may, for example, be set up manually initially by an administrator and then enhanced or augmented by machine learning feedback. In example implementations, table 42 may include millions of existing descriptions of past problems providing data (words, sentences, digits, etc.) as training data for machine learning to attach or match technical solutions to a customer description of a new problem.” technical solutions to various problems are used in machine learning to provide a specific technical solution to a new problem).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Nodine-Asenjo-Guenther-Kratzer with Xu in order to incorporate wherein the application comprises machine 15learning functionality, wherein a history of interaction with various technical data of multiple technical systems is used to provide specific actionable data to a user of the technical system.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving the speed and efficiency in technical support applications (Xu: para.0004).

Regarding Claim 20, it does not teach nor further define over the limitations of claim 9, therefore claim 20 is rejected under the same rationale as claim 9.

Claim 8, 11, 19 are rejected under 35 U.S.C. 103 as being unpatentable Nodine et al. (hereinafter Nodine, US 10,091,144 B1) in view of Asenjo et al. (hereinafter Asenjo, US 2014/0336795 A1) in view of Guenther et al. (hereinafter Guenther, US 2012/0330452 A1) in view of Kratzer, III et al. (hereinafter Kratzer, US 2019/0030544 A1) in view of Bailey et al. (hereinafter Bailey, US 2011/0046775 A1).

Regarding Claim 8, Nodine-Asenjo-Guenther-Kratzer discloses claim 1 as set forth above.
Nodine further discloses the application is configured to suggest failure modes (Nodine: col.10 lines 45-54 “An automated support session supports the device (e.g., set-top box 102) and may include a step-by-step process that is displayed by, for example, the smart phone to enable the user of the smart phone to manually diagnose and fix a problem with the device. “ by providing the user a step by step process for diagnosing the problem, failure modes are provided to the user as this leads to a diagnosis of the failure, each possible result of this manual step by step process is a failure mode) and 
associated solutions (Nodine: col.10 lines 45-54 “An automated support session supports the device (e.g., set-top box 102) and may include a step-by-step process that is displayed by, for example, the smart phone to enable the user of the smart phone to manually diagnose and fix a problem with the device. “  the step by step process displayed on the device also leads to a solution of the diagnosis, col. 12 lines 44-46 “This data, in turn, can be used by the software system to eventually forward to smart phone 114 a solution to the problem with set-top box 102. “), 
provide maintenance manuals and/or videos (Nodine: col.7 lines 32-37 ““Automated support” as used herein may include various content items, such as workflows to be performed, self-help resources or links to such resources, videos, or frequently-asked questions (FAQs)” self-help videos)
However Nodine does not explicitly disclose the application is configured establish contact to technical support and to order parts for the technical system.
Asenjo discloses establish contact to technical support (Asenjo: para.0089 “The remote support system can also facilitate remote conferencing (e.g., video conferencing) between plant personnel and a technical support representative via the cloud platform.”).
Therefore it would have been obvious to combine Nodine with Asenjo which are both in the field of obtaining remote technical support for devices, in order to incorporate establish contact to technical support.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved methods of obtaining accurate technical support (Asenjo para.0005-0007 para.0089).
However Nodine-Asenjo-Guenther-Kratzer does not explicitly disclose the application is configured to order parts for the technical system.
Bailey discloses the application is configured to order parts for the technical system (Bailey: para.1233 “Still referring to event handling, the user interface may also be used to view maintenance procedures, log maintenance actions, order parts”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Nodine-Asenjo-Guenther-Kratzer with Bailey in order to incorporate the application is configured to order parts for the technical system.
One of ordinary skill in the art would have been motivated to combine in order to have a single user interface that is capable of providing both solutions to the problem as well as parts to order, which has the expected benefit of improving user experience when troubleshooting systems (Bailey: para.1233).

Regarding Claim 11, Nodine-Asenjo-Guenther-Kratzer discloses claim 1 as set forth above.
However Nodine-Asenjo-Guenther-Kratzer does not explicitly disclose wherein the technical system comprises a mail or parcel processing system including an unloading apparatus and/or a diverter apparatus and/or singulator apparatus and/or a conveying apparatus.
Bailey discloses wherein the technical system comprises a mail or parcel processing system (Bailey: para.0003 “The invention generally relates to a facility wide sorting and sequencing system for improving product processing operations and, more particularly, to a facility wide system and related functionality for simultaneously sorting and sequencing mixed mail pieces such as, for example, flats and letter mail pieces.”)including an unloading apparatus (Bailey: para.0039 “In addition, in such alternative, one or more mail-loaded shuttles is adapted to be positioned at a docking station for unloading the mail frames to the transport path”) and/or a diverter apparatus (Bailey: para.0049 “a plurality of diverter gates.”) and/or singulator apparatus and/or a conveying apparatus (Bailey: para.0017 “a conveyor aisle provided in each storage aisle to transport mail pieces along a respective storage aisle;”) (Bailey: para.1233 “For example, when a problem occurs in the system, the user interface may be used to present a visual screen to a user to help diagnose the problem. More specifically, the system may be provided with artificial intelligence (e.g., using Bayesian Analysis techniques) that is utilized to associate machinery problem symptoms to maintainer actions. As maintenance actions occur, the program incorporates repair actions into its database, and the system updates its fault troubleshooting procedures based on the most relevant repair issues in the database.” mail system is disclosed that described a user interface for troubleshooting machinery problem symptoms, and obtaining actionable solutions.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Nodine-Asenjo-Guenther-Kratzer with Bailey in order to incorporate wherein the technical system comprises a mail or parcel processing system including an unloading apparatus and/or a diverter apparatus and/or singulator apparatus and/or a conveying apparatus.  Bailey discloses technical support type troubleshooting in para.1233 for similar environment involving heavy machinery when sorting mail, such as the industrial plant of Asenjo.  Therefore it would have been obvious to implement the techniques of Asenjo-Nodine-Guenther to Bailey.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving the troubleshooting of mail services (Bailey: para.1233 and para.1395).

Regarding Claim 19, Nodine-Asenjo-Guenther-Kratzer discloses claim 12 as set forth above.
However Nodine-Asenjo-Guenther-Kratzer does not explicitly disclose ordering parts for the technical system via the application..
Bailey discloses ordering parts for the technical system via the application. (Bailey: para.1233 “Still referring to event handling, the user interface may also be used to view maintenance procedures, log maintenance actions, order parts”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Nodine-Asenjo-Guenther-Kratzer with Bailey in order to incorporate ordering parts for the technical system via the application.
One of ordinary skill in the art would have been motivated to combine in order to have a single user interface that is capable of providing both solutions to the problem as well as parts to order, which has the expected benefit of improving user experience when troubleshooting systems (Bailey: para.1233).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morgan et al. US 2019/0141535 A1, para.0010 “The remote view system can identify a remote support technician device. The remote view system can generate the code to pair the mobile telecommunications device with the remote support technician device. The remote view system can store, in an index, the code for the real-time communication session and an indication of the remote support technician paired with the mobile telecommunications device. The code can include a numerical code and be embedded in the link.” 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133.  The examiner can normally be reached on 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUI H KIM/             Examiner, Art Unit 2453                                                                                                                                                                                           
/Hitesh Patel/             Primary Examiner, Art Unit 2419                                                                                                                                                                                           
10/13/22